                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

In re:                         )
                               )
PEABODY ENERGY CORP., et al., )                     Bankruptcy Case No. 16-42529-399
                               )
          Reorganized Debtors, )
______________________________ )
                               )
COUNTY OF SAN MATEO,           )
CITY OF IMPERIAL BEACH,        )
COUNTY OF MARIN,               )
                               )
          Appellants,          )
                               )                    Case No. 4:17 CV 2886 RWS
v.                             )
                               )
PEABODY ENERGY CORP.,          )
                               )
          Appellee.            )


                             MEMORANDUM AND ORDER

         Appellants County of San Mateo, City of Imperial Beach, and County of

Marin (Appellants) filed this appeal seeking to overturn the bankruptcy court’s

order that they dismiss their lawsuits against the Reorganized Peabody Energy

Corporation (PEC). The Bankruptcy Court1 ordered that Appellants dismiss their

complaints against the Reorganized PEC on the grounds that the causes of action in

those complaints constituted dischargeable claims that Appellants failed to file


1
    United States Bankruptcy Judge Barry S. Schermer.
before the deadline the bankruptcy court set. After a review of the briefs and the

record in this matter, I find that the bankruptcy court reached the correct legal

conclusion regarding the First Causes of Action in Appellants’ complaints and did

not abuse its discretion regarding the remaining causes of action. As a result, I will

affirm the bankruptcy court’s order.

I.    Background

      Debtors Peabody Energy Corporation and its affiliates filed for Chapter 11

bankruptcy protection in 2016 in the United States Bankruptcy Court for the

Eastern District of Missouri. The bankruptcy court set October 11, 2016 as the

deadline for governmental units to assert claims that arose prepetition. On March

17, 2017, the bankruptcy court entered its order confirming PEC’s Plan of

Reorganization (Chapter 11 Plan). On April 3, 2017, the Chapter 11 Plan went

into effect and Reorganized PEC emerged from bankruptcy. The Chapter 11 Plan

established the deadline of May 3, 2017 for all creditors to assert claims against

PEC that arose between the filing of the bankruptcy petition and the Plan’s

effective date.

      Appellants are three governmental entities in California. None of the

Appellants filed a claim in PEC’s bankruptcy proceeding. Instead, on July 17,

2017, shortly after PEC’s plan went into effect, Appellants each filed a separate,

nearly identical, lawsuit in three separate California state courts. The lawsuits


                                          2
sought damages and injunctive relief from multiple fossil fuel industry defendants

for their role in contributing to global warming. PEC is a named defendant in

these three lawsuits. The complaints allege that the defendants are responsible for

greenhouse gas emissions between 1965 and 2015. The complaints seek

compensatory damages, equitable relief, punitive damages, attorneys’ fees,

disgorgement of profits, and cost of suit.

      Each of Appellants’ eight causes of action is the same, and they are

presented in the same order across the three complaints: The First Cause of Action

in each complaint (“First Causes of Action”) brings a public nuisance action on

behalf of the People of the State of California. The remaining causes of action are

brought on behalf of the government entities themselves and are as follows:

(Second) Public Nuisance; (Third) Strict Liability—Failure to Warn; (Fourth)

Strict Liability—Design Defect; (Fifth) Private Nuisance; (Sixth) Negligence;

(Seventh) Negligence—Failure to Warn; (Eighth) Trespass. These lawsuits were

removed to federal court.

      On August 28, 2017, Reorganized PEC filed a motion in the bankruptcy

court seeking an order enforcing the discharge and injunction provisions of its

Chapter 11 Plan. Specifically, PEC asked the bankruptcy court to enjoin

Appellants from prosecuting their causes of action against PEC and to require

Appellants to dismiss those actions with prejudice. The bankruptcy court found


                                             3
Appellants’ claims against PEC had been discharged in bankruptcy. The

bankruptcy court granted Reorganized PEC’s motion, enjoined Appellants from

prosecuting the PEC causes of action, and directed Appellants to dismiss the PEC

causes of action with prejudice. Appellants appealed the bankruptcy court’s

decision to this Court.

II.   Legal Standard

      This court has jurisdiction over the appeal pursuant to 28 U.S.C. § 158(a)(1).

Appellants filed a timely notice of appeal.

      “When a bankruptcy court's judgment is appealed to the district court, the

district court acts as an appellate court and reviews the bankruptcy court's legal

determinations de novo and findings of fact for clear error.” Fix v. First State Bank

of Roscoe, 559 F.3d 803, 808 (8th Cir. 2009) (internal quotation and citation

omitted). Issues committed to the bankruptcy court's discretion are reviewed for an

abuse of that discretion. In re Zahn, 526 F.3d 1140, 1142 (8th Cir. 2008). A

bankruptcy court’s interpretation of its own prior orders, including a confirmed

Chapter 11 plan, is committed to the discretion of the bankruptcy court and is

reviewed for abuse of discretion. See, e.g., In re Dial Bus. Forms, Inc., 341 F.3d

738, 744 (8th Cir. 2003). A bankruptcy court abuses its discretion when it fails to

apply the proper legal standard or if it bases its order on findings of fact that are

clearly erroneous. Id.


                                           4
III.   Discussion

       Appellants raise four issues on appeal, which fall into two general

categories. The first issue requires me to determine whether Appellants’ First

Causes of Action, which sought relief under a statutory remedial provision that

only allowed them to seek abatement, raised claims that were discharged by the

Chapter 11 Plan and Confirmation Order. The remaining issues pertain to whether

Appellants’ causes of action were exempt from discharge under certain exceptions

included in the Chapter 11 Plan.

       The Chapter 11 Plan contains provisions (“EPA Settlement Provisions”) that

clarify the extent to which Environmental Law claims and actions brought pursuant

to a government entity’s police powers are exempt from discharge under the Plan.

Those provisions came after “significant negotiations between the Debtors, the

U.S. Environmental Protection Agency, the Department of the Interior, other

governmental entities, and many Indian Nations as part of a settlement in

connection with the plan confirmation process (EPA Settlement).” [Memorandum

Opinion, ECF Doc. No. 18-2, A0752, 0757] Appellants argue those provisions

apply to their claims and protect them from discharge.

       a. Government Bar Date

       As an initial matter, Appellants did not file a proof of claim before the

established deadline of October 11, 2016. [See Memorandum Opinion, ECF Doc.


                                           5
No. 18-2, A0752, 0759] They filed their complaints against PEC more than three

months after the Effective Date of the Reorganized PEC’s Chapter 11 Plan. The

complaints they filed allege that PEC’s activity between the years 1965-2015

contributed to climate change and has imposed significant costs on Appellants.

[See, e.g., Marin Complaint, Exhibit C, ECF Doc. No. 18-2, A0619, 0695]

      Appellants “do not dispute that they received notice of the Debtors’

bankruptcy cases, and the other operative deadlines in the Debtors’ bankruptcy

cases.” [Memorandum Opinion, ECF Doc. No. 18-2, A0752, 0759] They contend

that they were not bound by the deadline for governmental units to file claims

because their complaints bring claims that were exempted from discharge under

PEC’s confirmed Chapter 11 Plan. I address those arguments more fully below in

Parts III(b) and (c). Because I find that Appellants’ causes of action were not

exempt, and because Appellants chose not to file a proof of claim before the

deadline, I also find that their claims were discharged under the Plan and

Confirmation Order.

      b. Discharge of the First Causes of Action

      I review de novo the question of whether Appellants’ First Causes of Action

constitute discharged claims under the PEC Chapter 11 Plan. In the First Causes of

Action, Appellants seek injunctive relief pursuant to California’s Public Nuisance




                                          6
Enabling Statute. I find that Appellants’ First Causes of Action are claims that

were discharged under the Chapter 11 Plan.

      The Bankruptcy Code defines the term “claim” as either a “right to

payment” or a “right to an equitable remedy for breach of performance if such

breach gives rise to a right to payment.” 11 U.S.C. § 101(5)(A, B). The Code’s

use of the phrase “right to payment” “is usually referring to a right to payment

recognized under state law.” Travelers Cas. & Sur. Co. of Am. v. Pac. Gas & Elec.

Co., 549 U.S. 443, 450–51 (2007). Under the Bankruptcy Code, a debtor’s breach

of a state statutory provision constitutes a breach of performance. Ohio v. Kovacs,

469 U.S. 274, 279 (1985) (“There is no indication in the language of the statute

that the right to performance cannot be a claim unless it arises from a contractual

arrangement.”).

      Appellants argue that California’s Public Nuisance Enabling Statute only

enables them to seek injunctive relief, and they do not have a separate right to

payment as a result of PEC’s alleged conduct. Accordingly, they argue, their

request for injunctive relief is not a claim under the Bankruptcy Code.

      While it may be the case that Appellants cannot seek damages under the

Public Nuisance Enabling Statute for actions they brought in the name of the

People of the State of California, the fact that Appellants can, and did, include a




                                          7
separate cause of action for damages in their complaints is evidence that

Appellants’ First Causes of Action also constitute discharged Claims.

      In their First Causes of Action, Appellants seek equitable relief under the

Public Nuisance Enabling Statute (Cal. Civ. Proc. Code § 731) for violation of

California’s public nuisance law (Cal. Civ. Code § 3480). Specifically, Appellants

ask the court to order Reorganized PEC to abate the nuisance they allegedly

caused. [See, e.g., Marin Complaint, Exhibit C, ECF Doc. No. 18-2, A0619, 0701-

04] Next, in their Second Causes of Action, Appellants seek damages under the

California Civil Code, which defines public nuisance and provides remedies. [See,

e.g., Marin Complaint, Exhibit C, ECF Doc. No. 18-2, A0619, 0704; Cal. Civ.

Code §§ 3479-80; 3491]

      The two causes of action arise from a breach of the same underlying statute,

Section 3479 of the California Civil Code, which describes actionable nuisances.

Next, Section 3480 defines when a nuisance under Section 3479 becomes a public

nuisance. Once a person or entity breaches Sections 3479 or 3480, injured

plaintiffs have a variety of remedies they can pursue. For example, individual

plaintiffs can sue under Section 3493 and are eligible to seek equitable and legal

relief. Those individuals may also sue under the Public Nuisance Enabling Statute

and seek equitable and legal relief. See Cal. Civ. Proc. Code § 731 (“An action

may be brought by any person whose property is injuriously affected, or whose


                                          8
personal enjoyment is lessened by a nuisance, as defined in Section 3479 of the

Civil Code, and by the judgment in that action the nuisance may be enjoined or

abated as well as damages recovered therefor.”).

       Governmental units also have legal and equitable remedies available to them

when a person or entity causes a public nuisance within their boundaries. They can

sue for equitable relief, damages, or criminal sanction under Section 3491 of the

California Civil Code, or they can sue for equitable relief under the Public

Nuisance Enabling Statute. See Cal. Civ. Proc. Code § 731 (“A civil action may

be brought in the name of the people of the State of California to abate a public

nuisance, as defined in Section 3480 of the Civil Code, by the district attorney or

county counsel of any county in which the nuisance exists, or by the city attorney

of any town or city in which the nuisance exists.”). A government plaintiff may

bring actions under the Public Nuisance Enabling Statute and the California

Nuisance Statute at the same time. See id. (“Each of those officers shall have

concurrent right to bring an action for a public nuisance existing within a town or

city.”).

       Equitable and legal relief were both available to Appellants for PEC’s

alleged breach of the California nuisance statute. This means Appellants’

equitable claims arising from that breach were discharged by the confirmed




                                          9
Chapter 11 Plan. Under the Bankruptcy code, claims are defined by what remedies

Appellants could have sought, not only the remedies Appellants actually sought.

      Appellants contend that PEC’s alleged breach of the public nuisance statute

did not give rise to both equitable relief and damages, because the specific

statutory provision on which their First Causes of Action rely prohibits Appellants

from using it to obtain damages when they are suing on behalf of the People of the

State of California. They cite a number of California cases that make it clear that

when government plaintiffs sue on behalf of the People of the State of California,

they can only seek equitable relief. Appellants also cite cases from other circuits

that stand for the proposition that a plaintiff’s quest for equitable relief is not a

claim simply because the act that harmed the plaintiff gives rise to a separate cause

of action for damages under another statutory scheme. These cases are not on

point for the issue at hand. In this case, the same alleged breach of California’s

public nuisance statute did indeed give rise to both equitable relief and a right to

payment for these Appellants. Under the Bankruptcy Code, the equitable relief

they seek is therefore a claim. See 11. U.S.C. § 101(5)(B).

      c. Discharge of the Remaining Causes of Action

      The second, third, and fourth issues presented pertain to the bankruptcy

court’s ruling on the remaining causes of action in Appellants’ complaints. The

issues require me to determine whether Appellants’ causes of action were exempt


                                            10
from discharge under two EPA Settlement Provisions that prevent the discharge of

certain kinds of claims. The bankruptcy court interpreted the confirmed Chapter

11 Plan and ruled that Appellants’ claims do not meet the criteria set forth in the

EPA Settlement Provisions.

      Appellants concede that I should review the second and fourth issues for

abuse of discretion, but they contend that I should review de novo the question of

whether the PEC causes of action constitute an exercise of their “police power.” I

disagree for the reasons described below in Part III(c)(ii)(1), and I review the

bankruptcy court’s analysis of the EPA Settlement Provisions for abuse of

discretion.

              i. Section A of the EPA Settlement Provisions

      The first category of claims exempt from discharge under the Chapter 11

Plan comprises specific claims that arise under “Environmental Law.” Those

claims include

      any liability or any obligation to, or any claim or any cause of action by, a
      Governmental Unit . . . under any applicable Environmental Law to which
      any Reorganized Debtor is subject to the extent that it is the owner, lessee,
      permittee, or operator of real property or a mining operation after the
      Effective Date (. . . but only to the extent applicable Environmental Law
      imposes such claim or cause of action on such Reorganized Debtor in its
      capacity as the self bond guarantor, owner, lessee, permittee or operator of
      real property or a mining operation after the Effective Date).

Chapter 11 Plan § V.E.6.a.i.A, ECF No. 18-1, A0075, 0139-0140. The Plan

defines “Environmental Law” as “all federal, state, and local statutes, regulations,
                                          11
and ordinances concerning pollution or protection of the environment, or

environmental impacts on human health and safety,” lists specific examples of

federal environmental statutes, and also includes “any state or local equivalents of

the foregoing.” Plan § I.A.92, ECF No. 18-1, at A0088.

      The bankruptcy court considered the Plan’s definition of “Environmental

Law” and the operation of that definition in the Environmental Law exception

provision of the plan in the context of their origin: they were added as a part of a

settlement with the EPA and other governmental entities. The bankruptcy court

reasonably found that neither Appellants’ statutory causes of action, nor those

based on common law, fit within the category of claims the Chapter 11 Plan

exempted from discharge.

                    1.    Statutory Causes of Action

      Interpreting the Chapter 11 Plan, the bankruptcy court found that the

statutory California nuisance actions in Appellants’ First, Second, and Fifth Causes

of Action were not brought under Environmental Law and were therefore not

exempted from discharge on those grounds. The bankruptcy court’s interpretation

of “Environmental Law” was not an abuse of discretion.

      While the list of environmental statutes the Chapter 11 Plan offered was not

exhaustive, it did provide important context for what the Plan meant by “applicable

Environmental Law.” As the bankruptcy court explained, “the Plan clause


                                          12
requiring a link to ‘pollution or protecting of the environment, or environmental

impacts on human health and safety’ is informed by the list of specific federal

statutes that follow it and relate to the physical environment upon which PEC

mines.” [Memorandum Opinion, ECF Doc. No. 18-2, A0752, 0762] It was

reasonable for the bankruptcy court to conclude that California’s general public

nuisance statute was not an Environmental Law, especially given the context that

the enumerated statutes provided.

      California’s nuisance law defines a nuisance broadly. Under the law, a

nuisance is “anything which is injurious to health,” “an obstruction to the free use

of property,” or something that “unlawfully obstructs the free passage or use, in the

customary manner, or any navigable lake, or river . . . or any public park, square,

street, or highway.” Cal. Civ. Code § 3479. While certain environmental hazards

may also be nuisances, the nuisance statute is not itself an Environmental Law as

defined by the statute.

      A case Appellants cite for another argument in their brief provides a helpful

illustration here. In People ex rel. Gow v. Mitchell Bros.' Santa Ana Theater, the

Santa Ana City Attorney “brought an action against the owners and operators of

the Mitchell Brothers' Santa Ana Theater to abate a public nuisance.” 114 Cal.

App. 3d 923, 926-27, rev'd on other grounds sub nom. California ex rel. Cooper v.

Mitchell Bros.' Santa Ana Theater, 454 U.S. 90 (1981). The public nuisance that


                                         13
required abating in Mitchell Bros.’ was not polluting the environment nor was it an

environmental impact on human health and safety. Rather, it was the theatre’s

display of “obscene” films. Id. The display of obscene films does not concern

“pollution or protection of the environment, or environmental impacts on human

health and safety,” especially as compared to the Clean Air Act, the Atomic

Energy Act, the Safe Drinking Water Act, or the Surface Mining Control and

Reclamation Act. Plan § I.A.92, ECF No. 18-1, at A0088.

      The bankruptcy court did not abuse its discretion when it found that the

First, Second, and Fifth Causes of Action for statutory nuisance were not exempt

from discharge under Section A of the EPA Settlement provisions. Though

California’s nuisance statutes may sometimes be helpful tools for plaintiffs seeking

remedy for environmental hazards that have harmed them, the nuisance statutes do

not inherently “concern pollution or protection of the environment, or

environmental impacts on human health and safety” like the examples the Chapter

11 Plan enumerates. See id. (providing additional examples of statutes that meet

the definition of “Environmental Law”). To find otherwise would stretch the

definition of “Environmental Law” beyond the limits that the Plan sets.

                   2.    Common Law Causes of Action

      The Third, Fourth, Sixth, Seventh, and Eighth Causes of Action in

Appellants’ complaint against PEC are brought under the common law.


                                         14
Appellants argue they meet the Plan’s carve-out for “equivalents” of “state and

local statutes, regulations, and ordinances concerning pollution or protection of the

environment, or environmental impacts on human health and safety.” The

bankruptcy court’s conclusion that the Third, Fourth, Sixth, Seventh, and Eighth

Causes of Action were discharged under the Chapter 11 Plan was not an abuse of

discretion.

       Regarding these causes of action, the bankruptcy court engaged in a textual

analysis to show that the Chapter 11 Plan’s incorporation of the phrase “state or

local equivalents of the foregoing” referred to the enumerated environmental

statutes directly antecedent to the phrase. The bankruptcy court concluded that the

Plan’s exemption for actions brought under “Environmental Law” also exempts

actions brought under state or local equivalents of the specific environmental

statutes the Plan lists.

       Appellants argue that the bankruptcy court incorrectly applied the last

antecedent rule to the Chapter 11 Plan. However, the bankruptcy court’s analysis

was reasonable and certainly not an abuse of discretion. Furthermore, the

bankruptcy court’s ruling explains that the last antecedent analysis, while helpful,

is not dispositive. Even if the phrase “state or local equivalent” referred to the

broader class of “all federal, state, and local statutes, regulations, and ordinances

concerning pollution or protection of the environment, or environmental impacts


                                          15
on human health and safety,” the common law causes of action Appellants asserted

in their initial complaints would still not meet the definition. [Memorandum

Opinion, ECF Doc. No. 18-2, at A0764]

      The common law causes of action assert claims for strict liability—failure to

warn, strict liability—design defect, negligence, negligence—failure to warn, and

trespass. These are plainly not the equivalent of statutes, regulations, and

ordinances concerning the environment. Like the statutory causes of action for

nuisance, these common-law equivalents may be sometimes used to remedy

environmental hazards, but they do not themselves concern the environment.

      The statutes Appellants cite in their opening brief provide support for this

conclusion. For example, Appellants argue that Connecticut’s product liability

statute, which protects citizens from defective products, “concerns” or “relates to”

“environmental impacts on human health and safety.” [See Appellants’ Opening

Brief, ECF No. 18, at 37-38] They cite the Merriam-Webster Online Dictionary’s

definition of “environment” as “the circumstances, objects, or conditions by which

one is surrounded,” and argue that a products liability statute fits in with the

Chapter 11 Plan’s definition of “Environmental Law.” Id. at 37. However, it is the

Chapter 11 Plan’s definition of “Environmental Law,” and not Merriam-Webster’s

definition of “environment,” that determines whether these causes of action were

discharged. According to the bankruptcy court, the Plan’s definition did not


                                          16
contemplate exempting ordinary common law tort actions from discharge. The

bankruptcy court’s interpretation was correct. Section A of the EPA Settlement

Provisions does not save these common law claims from discharge.

                   3. Post-Effective Date Relationship to Real Property or
                      Mining Operation

      The bankruptcy court’s determination that Appellants’ First, Second, and

Fifth Causes of Action did not fit within the scope of the plan’s definition of

“Environmental Law” is sufficient ground on which to order Appellants to dismiss

those causes of action with prejudice. However, the bankruptcy court also

assessed the clause in EPA Settlement Provision Section A that required that

environmental actions be brought against the Reorganized PEC “in its capacity as

the self bond guarantor, owner, lessee, permittee, or operator of real property or a

mining operation after the effective date.” § V.E.6.a.i.A. As the bankruptcy court

explained, this clause further supported the bankruptcy court’s determination that

Appellants’ causes of action were not brought under the “Environmental Law”

exception in Section A of the EPA Settlement Provisions. As the bankruptcy court

explained, environmental statutes like the ones it names when defining

“Environmental Law” “create obligations based on an entity’s present relationship

to the land.” [Memorandum Opinion, ECF Doc. No. 18-2, A0752, 0764]

      The bankruptcy court explained that the Chapter 11 Plan included the

Environmental Law exception to make clear that the Reorganized PEC could not
                                          17
avoid liability from claims that were based on its relationship to land after the

Plan’s Effective Date. It clarified that the Reorganized PEC could not argue that an

environmental claim based on the Reorganized PEC’s present relationship to the

land was discharged under the Chapter 11 Plan simply because the conduct that

gave rise to the claim occurred prior to the effective date. This essentially stated

what would have been true even if the Chapter 11 Plan had not included the

provision: certain environmental statutes impose liability on a current landowner or

operator based solely on current conditions on their land. For example, the

Comprehensive Environmental Response, Compensation and Liability Act

(CERCLA) “creates a claim running with the land that depends not at all on the

debtor’s actions before or during the reorganization.” [Memorandum Opinion,

ECF Doc. No. 18-2, at A0762 (quoting In re CMC Heartland Partners, 966 F.2d

1143, 1146 (7th Cir. 1992)]

      By contrast, Appellants’ own arguments make clear that they seek remedies

from the Reorganized PEC due to PEC’s past actions, including the “intentional

promotion of [their products] with knowledge of the public health hazard.”

[Appellants’ Opening Brief, ECF No. 18, at 40] Appellants are attempting to sue

the Reorganized PEC based on the pre-Effective Date conduct of PEC, not based

on the Reorganized PEC’s present relationship to the land.




                                          18
            ii. Section B of the EPA Settlement Provisions

      Another type of claim exempt from discharge under the Chapter 11 Plan was

“any claim of a Governmental Unit . . . under any Environmental Law, or other

applicable police or regulatory law, in each case that, in accordance with the

Bankruptcy Code and bankruptcy law, arises from the mining operation of any

Reorganized Debtor.” Plan § V.E.6.a.i.B, ECF No. 18-1, at A0140. The

bankruptcy court’s analysis of this provision considered whether Appellants’

causes of action (1) were brought in accordance with their police powers, and (2)

arise from the Reorganized PEC’s mining operations. The bankruptcy court did

not abuse its discretion in finding that the causes of action were not brought

pursuant to Appellants’ police powers and that they did not arise from the mining

operations of the Reorganized PEC.

                   1. Police or Regulatory Law

      The Parties dispute the standard of review that applies to the question of

whether Appellants were exercising their police powers when they sued the

Reorganized PEC. PEC urges me to follow the Eighth Circuit rule that a district

court reviews a bankruptcy court’s interpretation of a confirmed Chapter 11 Plan

for abuse of discretion. Appellants, on the other hand, cite a Second Circuit case,

In re Methyl Tertiary Butyl Ether (''MTBE'') Prod. Liab. Litig., for the proposition

that I should review the bankruptcy court’s evaluation of the so-called “police


                                         19
power” exception de novo. 488 F.3d 112 (2d Cir. 2007). The case Appellants cite

is not controlling or on point here. In that case, the Second Circuit was reviewing

a district court’s interpretation of the term as it appeared in a statute. See Id. (“We

have never had occasion to define the parameters of a governmental unit's police or

regulatory power in the context of [28 U.S.C.] section 1452.”).

      Though the bankruptcy court cites to the Bankruptcy Code’s “police and

regulatory” power exception to the automatic stay of actions against debtors, it

does so to “guide” its own interpretation of the confirmed Chapter 11 Plan in this

case. [Memorandum Opinion, ECF Doc. No. 18-2, A0752, 0766 (citing 11 U.S.C.

§ 362(b)(4))] The bankruptcy court then applies the pecuniary interest test as it

interprets the Chapter 11 Plan’s police power exemption. Id. Because the

bankruptcy court conducted its assessment of the meaning of “police or regulatory

law” in order to interpret the confirmed Chapter 11 Plan, I will review the

bankruptcy court’s findings for abuse of discretion.

      As Appellants note, the bankruptcy court reached a different determination

than another court reached on the same issue. Last March, Judge Chhabria in the

Northern District of California found that Appellants’ causes of action—as alleged

against Chevron Corporation, another defendant in the suits—were “aimed at

protecting the public safety and welfare and brought on behalf of the public.” [See

Appellants’ Notice of Supplemental Authority, ECF Doc. No. 25, at 33 (alerting


                                           20
me to the Order Granting Motions to Remand, Cty. of San Mateo v. Chevron

Corp., 294 F. Supp. 3d 934, 939 (N.D. Cal. 2018))] Judge Chhabria concluded that

the lawsuits, as filed against defendant Chevron, were an exercise of Appellants’

police powers. Id.

      Without commenting on the merits of the Chevron ruling Appellants cite, I

find that the bankruptcy court here did not abuse its discretion though it reached a

different conclusion than the Northern District of California District Court.

      The bankruptcy court fully explained its finding that Appellants brought the

PEC causes of action in order to obtain a pecuniary advantage over other creditors

of the debtor’s estate. The bankruptcy court’s finding that Appellants sought to

obtain a pecuniary advantage meant that the actions were not brought pursuant to

their police powers. [See Memorandum Opinion, ECF Doc. No. 18-2, at A0766-

67]

      As evidence for its conclusion, the bankruptcy court cited Appellants’

Complaints, prayers for relief, and characterizations of their causes of action. The

bankruptcy court noted that Appellants seek “disgorgement of all profits looking

backward from the last fifty years.” [See Memorandum Opinion, ECF Doc. No.

18-2, at A0767] The court also quoted Appellants’ argument that they “filed the

Complaints in order to ensure that the Defendants, as opposed to the [Appellants]

and their residents and taxpayers, bear the costs and burdens of addressing the


                                         21
foreseeable harm . . . caused by the defendants’ products.” [See Memorandum

Opinion, ECF Doc. No. 18-2, at A0767 (citing Appellants’ Amended Objection,

ECF Doc. No. 18-2, A0730, 0732)] The bankruptcy court ultimately found that

Appellants had not shown that the tort actions they filed against PEC constitute an

exercise of Appellants’ police powers.

       Appellants disagree with the bankruptcy court’s police power finding, but

they do not provide any substantive evidence or argument that the bankruptcy

court abused its discretion. They cite no “relevant factor” that the court failed to

cite, no “irrelevant factor” that got significant weight, and no “clear error in

weighing the relevant factors” in determining that their PEC causes of action were

not an exercise of their police or regulatory powers. See United States v.

Campbell, 410 F.3d 456, 464 (8th Cir. 2005) (discussing the abuse of discretion

standard). The other district and circuit case law that Appellants assert contradicts

the bankruptcy court’s finding is not binding on the bankruptcy court. The 8th

Circuit case law that Appellants cite simply adopts a United States Supreme Court

description of the police power. It is not contrary to the bankruptcy court’s

determination. See Frye v. Kansas City Missouri Police Dept., 375 F.3d 785,

791(8th Cir. 2004) (quoting Hill v. Colorado, 530 U.S. 703, 715 (2000)) (“It is a

traditional exercise of the State's ‘police powers to protect the health and safety of

their citizens.’”).


                                           22
      Furthermore, even if the bankruptcy court abused its discretion in its

assessment that the PEC causes of action were not brought pursuant to a “police or

regulatory law,” the final result would not be different. This is because, in order to

be exempt, Appellants’ causes of action must “arise[] from the mining operation of

any Reorganized Debtor.” Plan § V.E.6.a.i.B, ECF No. 18-1, at A0140. The

causes of action did not arise from the Reorganized PEC’s mining operations.

                    2. Mining Operations of Reorganized Debtors

      The bankruptcy court did not abuse its discretion when it found that

Appellants’ causes of action do not arise from the mining operations of the

Reorganized PEC. Appellants argue that, because coal once mined from the mines

that the Reorganized PEC now operates caused CO2 emissions that exacerbated the

effects of climate change, their claims arise from the mining operations of the

Reorganized PEC.

      Appellants’ causes of action seek to impose liability on the Reorganized

PEC for the alleged conduct of the pre-effective date PEC. These are not the kinds

of claims that the EPA Settlement Provisions seek to preserve. As the bankruptcy

court explained, “the focus of the negotiations concerning the EPA Settlement

Provisions was to ensure that the Reorganized Debtors honored their obligations

concerning the land post-emergence, such as reclamation obligations.”

[Memorandum Opinion, ECF Doc. No. 18-2, A0752, 0769]


                                          23
      Appellants seek to use EPA Settlement Provision Section B to bring

conduct-based claims, rather than claims based on the Reorganized PEC’s

relationship to the land. They argue that the Section B provides an avenue for

claims that “arise from mining operations that the Reorganized Debtors own.”

[See Appellants’ Opening Brief, ECF No. 18, at 29] Appellants’ addition of the

word “own” is significant. It may well be the case (though I do not reach those

merits here) that the harm Appellants allege arises from previous mining

operations at the site the Reorganized PEC now owns or operates. But under the

Chapter 11 Plan the bankruptcy court interpreted, it is the Reorganized PEC’s

mining operations themselves, and not past mining activity at the Reorganized

PEC’s mine, that must give rise to Appellants’ alleged harm under Section B of the

EPA Settlement Provisions.

      The bankruptcy court points to other persuasive evidence that supports its

position. For example, the provision is written in the present tense, indicating it

pertains only to present activity. In addition, Section B lacks any reference to

“claims based on acts or omissions prior to the Effective Date.” [Memorandum

Opinion, ECF Doc. No. 18-2, at A0768] Conversely, Section A, which in part was

meant to cover pre-Effective Date activity, contained language to that effect. The

absence in Section B of language referring to acts or omissions prior to the




                                          24
Effective Date further suggests that Section B is not meant to save claims

pertaining to pre-Effective Date activity.

IV.   Conclusion

      I find that the bankruptcy court’s determination that Appellants’ First Causes

of Action were claims was correct as a matter of law. I further find that the

bankruptcy court did not abuse its discretion in ruling that Appellants’ remaining

pre-petition or pre-Effective Date claims were discharged.

      As a result, the bankruptcy court’s order enjoining Appellants from

prosecuting the PEC causes of action and directing that Appellants promptly

dismiss the PEC causes of action with prejudice is affirmed.



                                       _______________________________
                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE

Dated this 29th day of March, 2019.




                                             25
